16‐54 
Lopez v. Annucci 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                      SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 9th day of May, two thousand seventeen. 
                     
PRESENT:  GUIDO CALABRESI, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges, 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ORLANDO LOPEZ, 
                                         Plaintiff‐Appellant, 
                                                                                                
                               v.                                                     16‐54 
                                                                                              
ANTHONY J. ANNUCCI, COMMISSIONER, NEW 
YORK STATE DEPARTMENT OF CORRECTIONS 
AND COMMUNITY SUPERVISION, JOHN DOE, 
DIRECTOR OF MEDICAL, DOCS NEW YORK STATE, 
NEW YORK STATE OFFICE OF MENTAL HEALTH, 
WILLIAM GOODMAN, DOCTOR, ELMIRA 
CORRECTIONAL FACILITY, DONALD SAWYER, 
OFFICE OF MENTAL HEALTH NYS,                                                                    
                                         Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      MATTHEW B. BYRNE, Gravel & Shea PC, 
                                                              Burlington, Vermont. 
                                                                                                                 
 
FOR DEFENDANTS‐APPELLEES:                             No appearance. 
 
FOR AMICUS CURIAE:                                    Kate H. Nepveu, Assistant Solicitor General, 
                                                      Andrea Oser, Deputy Solicitor General, 
                                                      Barbara D. Underwood, Solicitor General, for 
                                                      Eric T. Schneiderman, Attorney General of the 
                                                      State of New York, Albany, New York. 
 
                       Appeal from the United States District Court for the Western District of 

New York (Siragusa, J.). 

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED 

and the case is REMANDED for further proceedings consistent with this order.  

                       Plaintiff‐appellant Orlando Lopez appeals from a judgment of the district 

court entered December 4, 2015.  By decision and order filed December 3, 2015, the 

court dismissed sua sponte and with prejudice plaintiffʹs complaint as barred by the 

statute of limitations.1  We assume the partiesʹ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

                        In July 2010, plaintiff filed, pro se, the first version of his complaint in a 

prior and related case in the district court and named the New York State Office of 

                                                 
            1    As authorized by statute, the court dismissed plaintiffʹs claims prior to service on 
defendants.  28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal ʺat any timeʺ if action fails to state a claim); 
28 U.S.C. § 1915A (requiring dismissal ʺas soon as practicableʺ if complaint fails to state a claim).  Because 
defendants were never served in this case, they are not parties to this appeal.  See Lewis v. New York, 547 
F.2d 4, 5‐6 (2d Cir. 1976).  We nonetheless have appellate jurisdiction over the appeal of the sua sponte 
dismissal.  See McEachin v. McGuinnis, 357 F.3d 197, 200‐01 (2d Cir. 2004).  We directed the New York 
State Attorney Generalʹs Office to file a brief as amicus curiae.  No. 16‐54, ECF No. 90 (Apr. 4, 2017).  That 
brief was submitted on April 18, 2017.  No. 16‐54, ECF No. 95 (Apr. 18, 2017). 

                                                       ‐ 2 ‐ 
 
                                                                                                          
Mental Health and the New York State Department of Corrections as defendants.  The 

complaint raised claims under 42 U.S.C. § 1983 and alleged that plaintiff received 

improper medical treatment while incarcerated at the Elmira Correctional Facility in 

Elmira, New York.  Plaintiff asserted that defendants prescribed him anti‐psychotic 

medication in 2008 or 2009 that, in combination with their failure to monitor his health, 

caused him to fall into a coma on January 15, 2009, and to later develop diabetes.   

                        In August 2010, plaintiff filed, pro se, an amended complaint against 

Elmira Correctional Facility, its superintendent, and Dr. William Goodman, and 

clarified that it was Dr. Goodman who prescribed him medication and failed to monitor 

his health.  The district court (Larimer, J.) dismissed the Elmira Correctional Facility and 

its superintendent as defendants on the grounds of immunity and failure to state a 

claim, leaving Dr. Goodman as the sole defendant in the case.  Plaintiff served Dr. 

Goodman in September 2010.   

                        In June 2013, the district court (Siragusa, J.)2 dismissed plaintiffʹs claims 

without prejudice for failure to exhaust administrative remedies under 42 U.S.C. 

§ 1997e(a) and entered judgment against plaintiff.  Plaintiff then filed a claim with the 

Inmate Grievance Review Committee in July 2013.  Plaintiff also filed two motions for 

reconsideration with the district court, which denied the first motion in September 2013 




                                                 
            2          The case was reassigned to Judge Charles J. Siragusa in August 2011.   

                                                         ‐ 3 ‐ 
 
                                                                                                 
and the second in November 2013.  In January 2014, the Central Office Review 

Committee denied the administrative claim as untimely.    

               In August 2014, plaintiff filed, pro se, a second amended complaint that 

(1) raised essentially the same claims, (2) asserted new claims alleging that facility 

employees were not properly trained or equipped to monitor inmate health and 

provide follow‐up care after changing inmate medication, and (3) included information 

on the denial of his administrative claim.  Because the case had already been closed, the 

district court directed the Clerk of Court to re‐file the second amended complaint as an 

original complaint in a new action.   

               The instant action was initiated in September 2014 with the re‐filing of the 

complaint.  In its April 2015 decision and order granting plaintiff leave to proceed in 

forma pauperis, the district court determined that the complaint ʺraise[d] clear statute of 

limitations issuesʺ and directed plaintiff to submit a written response explaining why 

the action should not be dismissed as untimely.  App. at 21‐22.  Plaintiff submitted a 

letter asserting that (1) he had, in fact, submitted his claims before the expiration of the 

limitations period, (2) the limitations issue had not been raised before, and (3) he had 

exhausted his administrative remedies as instructed by the court.  In the letter, plaintiff 

also asserted other allegations of retaliatory actions and complained of his lack of access 

to a law library.    




                                             ‐ 4 ‐ 
 
                                                                                                   
              By decision and order filed December 3, 2015, the district court dismissed 

plaintiffʹs claims with prejudice as time‐barred after concluding that (1) he had not 

alleged a justification for his failure to exhaust administrative remedies before the end 

of the limitations period, and (2) there was no alternative basis for equitable tolling 

because his claims would be untimely even if the limitations period were tolled for the 

one‐month period of his hospitalization.    

              On appeal, plaintiff argues, inter alia and through counsel, that the court 

improperly dismissed his claims as untimely without considering whether, as a pro se 

litigant, he alleged ongoing misconduct under the continuing violation doctrine.  We 

agree. 

              ʺWe review de novo a district courtʹs dismissal of complaints under 28 

U.S.C. §§ 1915A and 1915(e)(2)(B),ʺ McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 

2004), the statutory provisions governing the dismissal of actions initiated by inmate‐

plaintiffs.  ʺWe accept as true all facts described in the complaint but need not accept 

ʹconclusory allegations or legal conclusions couched as factual [] allegations.ʹʺ  Milan v. 

Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (per curiam) (alteration in original) (quoting 

Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014)).  Because the plaintiff in this case filed a 

pro se complaint, we also ʺmust liberally construe his pleadings, and must interpret his 

complaint to raise the strongest arguments it suggests.ʺ  Abbas v. Dixon, 480 F.3d 636, 

639 (2d Cir. 2007). 



                                              ‐ 5 ‐ 
 
                                                                                                
              The continuing violation doctrine allows a plaintiff to challenge acts of 

misconduct occurring outside the statute of limitations period if at least one act of the 

ongoing misconduct occurred within the limitations period.  Shomo v. City of N.Y., 579 

F.3d 176, 181‐82 (2d Cir. 2009).  In the context of an Eighth Amendment claim of 

deliberate indifference to medical needs, a plaintiff asserting ʺa continuing violation for 

statute of limitations purposes . . . must ʹallege both the existence of an ongoing policy 

of [deliberate indifference to his or her serious medical needs] and some non‐time‐

barred acts taken in furtherance of that policy.ʹʺ  Id. at 182 (alteration in original) 

(quoting Harris v. City of N.Y., 186 F.3d 243, 250 (2d Cir. 1999)).  The purpose of these 

requirements is to ʺscreen[] out Eighth Amendment claims that challenge discrete acts 

of unconstitutional conduct or that fail to allege acts within the relevant statutory 

period that are traceable to a policy of deliberate indifference.ʺ  Id.   

              Here, the district court concluded that plaintiffʹs claims were barred by the 

statute of limitations without assessing whether his complaint alleged a continuing 

failure to monitor inmate health and provide follow‐up care after changes in 

medication.  The pro se complaint, read broadly, should have been construed as alleging 

an ongoing policy of deliberate indifference to serious medical needs.  See id. (describing 

the first requirement under the continuing violation doctrine); Abbas, 480 F.3d at 639 

(requiring liberal construction of pro se complaints).   




                                              ‐ 6 ‐ 
 
                                                                                            
               In addition, our cases recognize a number of grounds for equitable tolling.  

See, e.g., Abbas, 480 F.3d at 642 (explaining equitable tolling under New York law); 

Walker v. Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (describing when federal courts 

apply equitable tolling).  It appears that the district court considered only one basis for 

equitable tolling, and that is plaintiffʹs period of hospitalization.  There may, however, 

be other bases for equitable tolling.  In this circuit ʺ[w]e have applied equitable tolling 

only in ʹrare and exceptional circumstances,ʹ where we found that ʹextraordinary 

circumstancesʹ prevented a party from timely performing a required act, and that the 

party ʹacted with reasonable diligence throughout the period he [sought] to toll.ʹʺ  

Walker, 430 F.3d at 564 (alteration in original) (quoting Doe v. Menefee, 391 F.3d 147, 159 

(2d Cir. 2004)).  Here, it does not appear that the district court considered whether such 

circumstances existed.   

               For these reasons, we vacate the decision and judgment dismissing 

plaintiffʹs claims and remand the matter for the district court to address the timeliness 

of the claims under the continuing violation and equitable tolling doctrines.   

               We note that plaintiffʹs appeal in this case raises a host of issues, 

including: (1) when plaintiffʹs claims accrued; (2) whether the statute of limitations was 

tolled for the duration of the first lawsuit, see, e.g., Clifford v. Gibbs, 298 F.3d 328, 333 (5th 

Cir. 2002) (tolling for duration of federal lawsuit where complaint was dismissed 

without prejudice, and for duration of subsequent administrative exhaustion); McCoy v. 



                                               ‐ 7 ‐ 
 
                                                                                           
Goord, 255 F. Supp. 2d 233, 253‐54 (S.D.N.Y. 2003) (raising issue of whether time spent in 

federal court before dismissal would be tolled); (3) whether plaintiff should have been 

permitted to reopen the first lawsuit rather than being required to commence a new 

lawsuit, in light of the timing concerns; (4) when plaintiff received notice of the denial 

of his administrative grievance (and when tolling for exhaustion ended); (5) the 

applicability of the New York tolling statutes, including N.Y. C.P.L.R. § 205(a); and 

(6) the constitutionality of New Yorkʹs inmate grievance process as an administrative 

remedy.  We do not express a view on any of these questions, nor do we suggest that all 

these issues must be resolved.  But we do think it would be helpful, if it does reach the 

issues, for the district court to obtain input from the State of New York and to consider 

appointing counsel for plaintiff. 

              Accordingly, we VACATE the decision and judgment of the district court 

and REMAND the matter for further proceedings consistent with this order. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 8 ‐